DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 4-6, 14, 16-18, and 23 are objected to because of the following informalities:  It appears that “sheer strength” should read as “shear strength”.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-22 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1, 14, and 23, the recitation “when the front of the gown is pulled away from the wearer with enough force the hook and loop fastener comes undone without substantial risk of damaging the gown” renders the claims indefinite, since the scope of “substantial risk” cannot be ascertained.  The metes and bounds of “substantial” are not 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 10, 11, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pincham (US 4,644,590).
Pincham discloses a rear opening isolation gown (garment 10; Figs. 1-2) comprising:
a central body that wraps around a torso area of a wearer (the segments 20’, 20” and front portion of member 12; Fig. 1), a pair of opposing left and right sleeves (13) that cooperate with and extend in a direction away from the central body, and a neck opening (16) that accommodates a neck of the wearer (see Fig. 1; col. 2, line 64 through col. 3, line 16), the central body and right and left sleeves including a front (Fig. 
a plurality of fasteners (15) provided at the back, with each fastener having corresponding first and second parts (15’, 15”) that cooperate with one another to define the fastener and secure the right and left portions together, each first part (15’) being situated on the overlapping section of the right or left portion and each corresponding second part (15”) situated on the corresponding overlapped section of the other portion of the gown (see Fig. 2), and at least one of the plurality of fasteners being a hook and loop fastener that is situated proximate the neck opening and that facilitates ease of adjustment and donning and doffing of the gown (upper hook and loop of the strips 15’, 15”; col. 3, lines 34-39), wherein when the front of the gown is pulled away from the wearer with enough force the hook and loop fastener comes undone without substantial risk of damaging the gown thereby allowing for reuse of the gown (see col. 4, lines 46-51, disclosing that the garment is removed by pulling on the front midriff member which effects release of the closure means 15 on the back of the garment).
It is noted that there are plural hooks and plural loops forming the hook and loop fastener strips 15’, 15”, these plural hooks and loops are considered to be “a plurality of fasteners” which secure the right and left portions together as claimed.

 As to claims 10 ad 11, as noted above, the plural hooks and loops of the hook and loop closure strips 15’, 15” form a plurality of fasteners. Thus, another of the fasteners (other hooks and loops of the strips 15’, 15”) are also hook and loop fasteners as in claims 10 and 11. It is noted that distinct, separate strips or tapes of these fasteners are not required by the claims.
As to claim 13, the right portion (21’) includes the overlapping section (at 15’) and the left portion (21”) includes the corresponding overlapped section (at 15”); see Fig. 2.

Claims 1, 7-11, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Czajka et al (US 2015/0135398).
Czajka et al disclose a rear opening isolation gown (see Fig. 31) comprising:
a central body that wraps around a torso area of a wearer (see central body of gown 100 shown in Figs. 31 and 33), a pair of opposing left and right sleeves that cooperate with and extend in a direction away from the central body (see sleeves shown in Figs. 31 and 33), and a neck opening (105; Fig. 31) that accommodates a neck of the wearer, the central body and right and left sleeves including a front (see Fig. 33) and a back (104; Fig. 31), the back of the central body being separated into a right portion and a left portion (see Fig. 31), with one of the right or left portions including an overlapping section and the other portion including a corresponding overlapped section (at opening 3101; see Fig. 31 and para. 0080) that is defined when the gown is donned 
Regarding claims 7-9, the gown of Czajka is made of a single, unitary layer of nonwoven fabric [0050].  Such a fabric is “lint-free” as broadly recited in claims 7-9, since it would generate minimal or no lint. In making the gown out of this material as 
Regarding claim 10, fasteners 3102 and 3105 form the “at least one fastener” of claim 1, while fasteners 3103 and 3106 form at least another of the plurality of fasteners which are hook and loop fasteners as in claim 10 [0080].
Regarding claim 11, Czajka discloses at least another of the plurality of fasteners (3103 and 3105) is a second hook and loop fastener [0080].
Regarding claim 13, the right portion includes the overlapping section (fastener 3102 may be considered to be on the overlapping section since it is overlapping with fastener 3105 when closed) and the left portion includes the corresponding overlapped section (fastener 3105 may be considered to be on the overlapped section since it overlaps with fastener 3102 when closed).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-9, 14-20, 22, 23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Pincham (US 4,644,590).
As to claims 2-6, Pincham discloses a garment as claimed, but does not specify the average peel strength or the average shear strength of the hook and loop fasteners.  
Hook and loop fasteners having average peel strength and average shear strength values as specified in the claims are known, as evidenced by applicant’s specification (e.g. specification paragraph [00033]) and as evidenced for example by the website https://www.hookandloop.com/performance-measures/ , attached to this action as NPL. The website https://www.hookandloop.com/performance-measures/ discloses Duragrip® brand fasteners having a peel strength of 0.68 PIW and shear strength of 14.15 psi, and Velcro® brand fasteners having a peel strength of 1.2 PIW and shear strength of 14.0 psi.  Also, the known fasteners disclosed in applicant’s specification have peel strengths and shear strengths within the claimed ranges.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a hook and loop fastener having an average peel strength of no greater than 1.5 PIW or no greater than 0.4 PIW, and an average shear strength of no greater than 25 psi or 9 psi as in claims 2-6 in the garment of Pincham, since hook and loop fasteners having such strengths are well known and are known to In re Aller, 105 USPQ 233.
Regarding independent claim 14, Pincham discloses a rear opening isolation gown (garment 10; Figs. 1-2) comprising a central body that wraps around a torso area of a wearer (the segments 20’, 20” and front portion of member 12; Fig. 1), a pair of opposing left and right sleeves (13) that cooperate with and extend in a direction away from the central body, and a neck opening (16) that accommodates a neck of the wearer (see Fig. 1; col. 2, line 64 through col. 3, line 16), the central body and right and left sleeves including a front (Fig. 1) and a back (Fig. 2), the back of the central body being separated into a right portion (21’) and a left portion (21”) (Fig. 2, col. 3, lines 23-40), with one of the right or left portions including an overlapping section (at 15’) and the other portion including a corresponding overlapped section (at 15”; see Fig. 2) that is defined when the gown is donned and secured; and

As noted above, Pincham does not specify the average peel strength or the average shear strength of the hook and loop fasteners, although Pincham does disclose that the fasteners on the back of the garment release when a downward pull is provided on the front midriff portion (col. 4, lines 46-51). It is within the routine skill in the art to select the hook and loop fastener best suited to this performance, and a peel strength and shear strength as claimed would be obvious for such a use.  One of skill in the art, in selecting the fastener, would consider the necessary peel strength and shear strength as required to maintain the closure, while still permitting the fasteners to be pulled apart in the manner disclosed by Pincham.  Hook and loop fasteners having average peel strength and average shear strength values as specified in the claims are known, as In re Aller, 105 USPQ 233. 
Further as to claim 14, and also with respect to claims 7-9, Pincham does not specifically disclose that the shirt is made of lint-free material, however Pincham In re Leshin, 125 USPQ 416. As to claims 7-9, in making the shirt of Pincham out of this conventional woven shirt material (which is a lint-free material), the entire shirt including the central body, sleeves, and cuffs would be made from this material, as in claims 7-9.
	As to claims 15-18, as noted above, Pincham does not specify the average peel strength or the average shear strength of the hook and loop fasteners, although Pincham does disclose that the fasteners on the back of the garment release when a downward pull is provided on the front midriff portion (col. 4, lines 46-51). It is within the routine skill in the art to select the hook and loop fastener best suited to this performance, and a peel strength and shear strength as claimed would be obvious for such a use.  One of skill in the art, in selecting the fastener, would consider the necessary peel strength and shear strength as required to maintain the closure, while still permitting the fasteners to be pulled apart in the manner disclosed by Pincham.  Hook and loop fasteners having average peel strength and average shear strength values as specified in the claims are known, as evidenced by applicant’s specification In re Aller, 105 USPQ 233.
Regarding claims 19-20, it is noted that there are plural hooks and plural loops forming the hook and loop fastener strips 15’, 15”, these plural hooks and loops are considered to be “a plurality of fasteners” which secure the right and left portions together as claimed. Thus, another of the fasteners (other hooks and loops of the strips 15’, 15”) are also hook and loop fasteners as in claims 19 and 20. It is noted that distinct, separate strips or tapes of these fasteners are not required by the claims.
As to claim 22, the right portion (21’) includes the overlapping section (at 15’) and the left portion (21”) includes the corresponding overlapped section (at 15”); see Fig. 2.
	Regarding independent claim 23, Pincham discloses a method of doffing a rear opening isolation gown (the garment 10 is considered to form such a “gown”) comprising: pulling apart first and second parts of a hook and loop fastener (15’, 15”) on a back of the rear opening isolation gown that securely cooperate with one another to define the fastener by pulling a front of the rear opening isolation gown away from a 
Further as to claim 23, Pincham does not specify the average peel strength or the average shear strength of the hook and loop fasteners, although Pincham does disclose that the fasteners on the back of the garment release when a downward pull is provided on the front midriff portion (col. 4, lines 46-51). It is within the routine skill in the art to select the hook and loop fastener best suited to this performance, and a peel strength and shear strength as claimed would be obvious for such a use.  One of skill in the art, in selecting the fastener, would consider the necessary peel strength and shear strength as required to maintain the closure, while still permitting the fasteners to be pulled apart in the manner disclosed by Pincham.  Hook and loop fasteners having average peel strength and average shear strength values as specified in the claims are known, as evidenced by applicant’s specification and the website discussed above. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a hook and loop fastener having an average peel strength of 0.1-1.5 PIW and an average shear strength of 5-25 PSI in the method of Pincham, since hook and loop fasteners having such strengths are well known and are known to provide a degree of releasability which would be appropriate for the use taught by Pincham. It would be within the ordinary skill in the art to select the optimal peel and shear strengths for the fasteners of Pincham depending on the degree of releasability and strength desired.  The peel and shear strength of the hook and loop fasteners is a In re Aller, 105 USPQ 233. 
Regarding claim 25, Pincham does not specifically disclose that the shirt is made of lint-free material, however Pincham discloses that the shirt should have an appearance that is “not markedly different from the day to day apparel worn by individuals” that are not using a halo apparatus (col. 1, line 65 through col. 2, line 2). Button up shirts in the style shown by Pincham are typically made from woven fabric, in a flat or plain weave structure, having a smooth surface which forms a “lint-free” fabric.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use such a conventional woven shirt fabric for the shirt of Pincham since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. 

Claims 2-6, 14-20, 22, 23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Czajka et al (US 2015/0135398).
Regarding independent claim 14, Czajka discloses a rear opening isolation gown (see Fig. 31) comprising:
a central body that wraps around a torso area of a wearer (see central body of gown 100 shown in Figs. 31 and 33), a pair of opposing left and right sleeves that 
Thus, Czajka discloses a garment as in claim 14 but does not specify the average peel strength or the average shear strength of the hook and loop fasteners.  Czajka does disclose that the hook and loop fasteners on the back of the garment release when the front of the garment is pulled [0047, 0086-0087], and it is within the routine skill in the art to select the hook and loop fastener best suited to this performance, and a peel strength and shear strength as claimed would be obvious and necessary for such a use.  One of skill in the art, in selecting the fastener, would consider the necessary peel strength and shear strength as required to maintain the closure, while still permitting the fasteners to be pulled apart in the manner disclosed by Czajka.  Hook and loop fasteners having average peel strength and average shear strength values as specified in the claims are known, as evidenced by applicant’s specification (e.g. specification paragraph [00033]) and as evidenced for example by the website https://www.hookandloop.com/performance-measures/ , attached to this action as NPL. The website https://www.hookandloop.com/performance-measures/ discloses Duragrip® brand fasteners having a peel strength of 0.68 PIW and shear strength of 14.15 psi, and Velcro® brand fasteners having a peel strength of 1.2 PIW and shear strength of 14.0 psi. These values fall within the ranges recited in claim 14. Also, the 
Similarly with respect to dependent claims 2-6 and 15-18, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a hook and loop fastener having an average peel strength and an average shear strength as claimed since hook and loop fasteners having such strengths are well known and are known to provide a degree of releasability which would be appropriate for the function desired by Czajka.  It would be within the ordinary skill in the art to select the optimal peel and shear strengths for the fasteners of Czajka depending on the degree of releasability and strength desired.  The peel and shear strength of the hook and loop fasteners is a result effective variable which produces known, predictable characteristics. It would have been obvious to use fasteners in the garment of Czajka having peel and shear strengths as in claims 2-6 and 14-18, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding claim 20, Czajka discloses at least another of the plurality of fasteners (3103 and 3105) is a second hook and loop fastener [0080].
Regarding claim 22, the right portion includes the overlapping section (fastener 3102 may be considered to be on the overlapping section since it is overlapping with fastener 3105 when closed) and the left portion includes the corresponding overlapped section (fastener 3105 may be considered to be on the overlapped section since it overlaps with fastener 3102 when closed).
Regarding independent claim 23, Czajka discloses a method of doffing a rear opening isolation gown (100; Figs. 31 and 33) comprising: pulling apart first and second parts of a hook and loop fastener (3102, 3105; Fig. 31 and paras. 0047, 0080, 0086-0087) on a back of the rear opening isolation gown (see Fig. 31) that securely cooperate with one another to define the fastener by pulling a front of the rear opening isolation gown away from a wearer of the gown (see Fig. 33) with enough force to undo the hook and loop fastener without substantial risk of damaging the gown thereby allowing for reuse of the gown [0047, 0086, 0087], the hook and loop fastener being situated proximate a neck opening of the gown (see fasteners 3102, 3105 in Fig. 31).  Paragraph 0086 discloses that the rear fasteners 3102, 3103, 3104, 3105, 3106 can be pulled apart when the user pulls on the front of the gown. Paragraph 0087 discloses that the user grasps the front at neck 3301 (see Fig. 33) and pulls to quickly remove the gown, causing the fasteners 3102, 3103, 3104, 3105, 3106 to pull apart.  It is noted that 
Czajka does not specify the average peel strength or the average shear strength of the hook and loop fasteners, although Czajka does disclose that the fasteners on the back of the garment release when a downward pull is provided on the front portion [0086-0087]. It is within the routine skill in the art to select the hook and loop fastener best suited to this performance, and a peel strength and shear strength as claimed would be obvious for such a use.  One of skill in the art, in selecting the fastener, would consider the necessary peel strength and shear strength as required to maintain the closure, while still permitting the fasteners to be pulled apart in the manner disclosed by Czajka.  Hook and loop fasteners having average peel strength and average shear strength values as specified in the claim 23 are known, as evidenced by applicant’s specification and the website discussed above. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a hook and loop fastener having an average peel strength of 0.1-1.5 PIW and an average shear strength of 5-25 PSI in the method of Czajka, since hook and loop fasteners having such strengths are well known and are known to provide a degree of releasability which would be appropriate for the use taught by Czajka. It would be within the ordinary skill in the art to select the optimal peel and shear strengths for the fasteners of Czajka depending on the degree of releasability and strength desired.  The peel and shear strength of the hook and loop fasteners is a result effective variable In re Aller, 105 USPQ 233. 
Regarding claim 25, the gown of Czajka is made of a single, unitary layer of nonwoven fabric [0050].  Such a fabric is “lint-free” as broadly recited in claim 25, since it would generate minimal or no lint during normal use. 

Claims 12, 21, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Czajka et al (US 2015/0135398) in view of Green (US 3,824,625).
	Czajka discloses a garment and method as claimed, however Czajka does not disclose that one of the first or second parts of the hook and loop fastener is larger in size than the other.  Green discloses a gown having hook and loop fasteners 30,36 at the rear opening of the gown (Figs. 1 and 3; col. 2, lines 36-68). The hook and loop fasteners 30,36 are positioned adjacent the neck of the gown to fasten the gown (Figs. 1 and 3; col. 2, lines 67-68) and Green teaches that by using the hook and loop fasteners, the gown flap may be easily released (col. 3, lines 41-44).  Green discloses that a first part (strip 30) of the hook and loop fastener is larger in size than the other part (36), in order to permit the smaller part 36 to be attached anywhere along the length of the longer part (strip 30) “to thereby enable infinite adjustability of the size of the neck opening” (col. 2, line 68 through col. 3, line 4).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to .
	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the references cited on PTO-892, which disclose garments having fasteners similar to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY VANATTA whose telephone number is (571)272-4995.  The examiner can normally be reached on Mon-Thurs and alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/AMY VANATTA/Primary Examiner, Art Unit 3732